FILED
                             NOT FOR PUBLICATION                            SEP 01 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


TODD GIFFEN,                                     No. 15-15125

               Petitioner - Appellant,           D.C. No. 1:14-cv-01280-LJO

 v.
                                                 MEMORANDUM*
BARACK OBAMA, President; et al.,

               Respondents - Appellees.


                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                             Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

       Todd Giffen appeals pro se from the district court’s judgment dismissing his

28 U.S.C. § 2241 habeas corpus petition as frivolous. We have jurisdiction under

28 U.S.C. § 1291, and we vacate and remand with instructions to dismiss the

petition for lack of jurisdiction.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Giffen contends that the government has subjected him to civil rights

violations, illegal searches and surveillance, and other abuses, including irradiation

and electronic warfare. A federal court only has jurisdiction under section 2241 to

grant a writ of habeas corpus to a person “in custody” when his writ is filed. See

28 U.S.C. § 2241(c); Maleng v. Cook, 490 U.S. 488, 490-91 (1989). The state

court record shows that, at the time Giffen filed his petition, he was not “in

custody” because he was not incarcerated, placed on supervised release, or subject

to a restraint not shared by the public generally. See Jones v. Cunningham, 371
U.S. 236, 239-40, 243 (1963). Giffen’s allegations of wrongdoing are unsupported

by the record and insufficient to meet section 2241’s custody requirement.

      Because Giffen was not “in custody,” the district court did not have

jurisdiction over his petition. See Maleng, 490 U.S. at 490. We therefore vacate

the judgment and remand with instructions to the district court to dismiss Giffen’s

habeas petition for lack of jurisdiction.

      VACATED and REMANDED with directions.




                                            2                                    15-15125